El Juez Asociado Señor Wolf
emitió la opinión del tribunal.
El apelado demandó en cobro de la suma de $1,500 como, servicios médicos. La corte inferior le concedió $750, basada •en gran parte en el testimonio de otro médico, y los here-deros del paciente apelaron. El apelado solicita la deses-timación del recurso por frívolo. La única cuestión suscitada es, según se alega, lo excesivo de los honorarios concedidos.
 El caso presentado por el apelado no nos convence suficientemente de que los cargos no fueran altos. Lo que resalta es que el médico tratara de recobrar $1,500 por 52 visitas. Tomando un promedio de $6 por visita ello hubiera hecho que la suma a recobrarse ascendiera a unos $300, Es menester que el apelado presente un caso mejor.
*290Durante la vista ante este tribunal los apelantes presen-taron una supuesta “minuta” que fué ofrecida en evidencia -en la corte inferior y que no vino incluida en el pliego de excepciones ni en la exposición del caso. El certificado sus-crito por el Secretario de la Corte de Distrito de Humacao dice que la minuta fué presentada en evidencia, mas conve-nimos con el apelado en que una porción aislada de la prueba no puede hacerse formar parte de los autos ante este tribunal. Esta es la regla. Por vía de ilustración podríamos decir que si la misma se hubiera ofrecido en la corte inferior hubiera habido motivos para excluirla o la parte contraria tal vez hubiese podido insistir en que declaraciones o certi-ficados adicionales fueran incluidos en el pliego de excep-ciones o exposición del caso.
Tenemos serias dudas en torno a la cuantía de la recla-mación y en su consecuencia la moción para desestimar el recurso por frívolo no puede prevalecer y debe ser declarada ■sin lugar.